Citation Nr: 1601922	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for low back spondylosis and spondylolisthesis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder degenerative joint disease.

3.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder impingement.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  These matters were previously remanded by the Board in October 2012 and July 2014 for further development.

The October 2009 rating decision granted service connection for low back spondylosis and spondylolisthesis, and assigned an initial disability rating of 20 percent, effective from October 21, 2002.  During the pendency of the appeal, a March 2012 rating decision assigned an initial rating of 40 percent for the Veteran's service-connected low back disability, effective from October 21, 2002.  The October 2009 rating decision also granted service connection for left shoulder impingement, with an initial rating of 20 percent, and service connection for degenerative joint disease of the left shoulder, with an initial rating of 10 percent.

Following issuance of the most recent supplemental statement of the case in March 2015, additional evidence was submitted by the Veteran's representative and associated with the record.  In an October 2015 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction.  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

In an April 2009 decision, the Board referred the issue of entitlement to service connection for the residuals of a compression fracture at the L2 vertebra incurred in a post-service automobile accident, to include as aggravated by the service-connected low back disability, to the RO for appropriate adjudication.  To date, the Veteran has not been issued a rating decision on the matter.  Accordingly, the Board does not have jurisdiction over the matter, and the matter is again REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 10 percent for left shoulder degenerative joint disease; entitlement to an initial disability rating in excess of 20 percent for left shoulder impingement; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's service-connected low back spondylosis and spondylolisthesis have been manifested by pain productive of severe limitation of motion of the lumbar spine.

2.  There is no medical evidence of incapacitating episodes due to intervertebral disc syndrome or of ankylosis of any portion of the spine at any time during the rating period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 percent for low back spondylosis and spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21 (2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, and 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for a higher initial rating for the service-connected low back disability arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for that disability.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, a notice of disagreement contesting a downstream issue, such as the disability rating or effective date assigned for the grant of service connection, triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159(b)(3) (2015).  Here, the RO provided the Veteran the required statement of the case in February 2011, which cites the applicable statutes and regulations, and discusses the reasons and bases for not assigning a higher initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to his claim for a higher initial rating for the service-connected low back disability.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration records (SSA) have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in March 2006, November 2008, May 2010, and May 2013 that included evaluations of the service-connected low back disability.  The Veteran was also provided a VA addendum opinion in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the record or took a detailed medical history from the Veteran that was consistent with the other evidence of record, considered the Veteran's reported symptomatology, interviewed the Veteran, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that the examinations are adequate for decision-making purposes.

Additionally, the Board observes that evidence submitted since the May 2013 VA examination shows that the Veteran's service-connected low back disability may have worsened to some degree.  VA will request a reexamination of a Veteran whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. § 3.327.  As is more fully discussed below, although the evidence indicates that the Veteran's low back disability may have worsened since the most recent VA examination, it does not show that there has been a material change in the disability or that the current 40 percent disability rating may be incorrect.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remands

As noted in the Introduction, this case was previously remanded by the Board in October 2012 and July 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the October 2012 Board remand directed the AOJ to issue a statement of the case as to the issues of entitlement to higher initial ratings for the service-connected left shoulder disabilities and entitlement to a TDIU; provide the Veteran with a VA examination as to his service-connected low back disability; and readjudicate the claim for a higher initial rating for the service-connected low back disability in a supplemental statement of the case, if warranted.  Pursuant to the October 2012 Board remand, the AOJ issued a statement of the case as to the issues of higher initial ratings for the service-connected left shoulder disabilities in April 2013; provided the Veteran with a VA general medical examination in May 2013; issued a supplemental statement of the case as to the issue of a higher initial rating for the service-connected low back disability in July 2013; and issued a statement of the case as to the issue of entitlement to a TDIU in July 2013.  Accordingly, the Board finds that VA at least substantially complied with the October 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268 (1998).

In addition, the July 2014 Board remand directed the AOJ to obtain updated VA treatment records, and readjudicate the Veteran's claims in view of additional evidence submitted by the Veteran in April 2014.  Pursuant to the July 2014 Board remand, the AOJ obtained updated VA treatment records and readjudicated the Veteran's claims in a March 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the July 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268 (1998).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

During the pendency of this claim, the criteria for rating disabilities of the spine were revised effective September 26, 2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent that case conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board will evaluate the Veteran's service-connected low back disability under both the earlier diagnostic codes and the current diagnostic codes, as of their effective date, and assign the Veteran the highest rating allowed under either set of diagnostic codes.

Under the previous criteria in effect prior to September 26, 2003, DC 5286, which pertains to complete bony fixation (ankyloses) of the spine, a 60 percent rating is assigned for ankyloses in a favorable angle.  A maximum 100 percent rating is assigned for complete bony fixation of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a (2003).

Under the previous criteria, DC 5289, which pertains to ankylosis of the lumbar spine, a 60 percent rating is assigned for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2003).

Under the previous criteria, DC 5292, which pertains to limitation of motion of the lumbar spine, a maximum 40 percent rating is assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2003).

Under the previous criteria, DC 5293, which pertains to intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) directs that the Veteran be rated based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Under these standards, a 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Although the previous criteria for DC 5295, which pertains to lumbosacral strain, may be applicable in the current case, the criteria do not provide for ratings above 40 percent.  Furthermore, as the Veteran is currently rated as 40 percent disabled under DC 5292, the awarding of a separate or additional rating under DC 5295 would constitute impermissible awarding of multiple ratings based on the same manifestations under different diagnoses.  See 38 C.F.R. § 4.14.  Therefore, DC 5295 will not be discussed further herein.

The words "severe," "moderate," and "mild" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  Moreover, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-September 2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion measurements for the spine as guidance in rating spine disabilities under the previous criteria.

Under the revised criteria effective from September 26, 2003, all spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a maximum 100  percent rating is assigned for unfavorable ankylosis of the entire spine. 

The criteria under the General Rating Formula are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2015).

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks; and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least six week.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2015).

Analysis

The Veteran seeks an initial disability rating in excess of 40 percent for service-connected low back spondylosis and spondylolisthesis.  In the October 2009 rating decision, the Veteran was awarded service connection for that disability, effective October 21, 2002, the date his claim for service connection was received.  The relevant rating period for the service-connected low back disability is from October 21, 2002, the date service connection was established for that disability, through the present.  See 38 C.F.R. § 3.400.  Throughout the rating period, the Veteran has been rated as 40 percent disabled under 38 C.F.R. § 4.71a, DC 5292 (2003).

Turning to the medical evidence of record, a May 2003 MRI of the lumbar spine revealed a L2 compression fracture and multi-level spondylosis.  The medical records show that the Veteran has continuously been treated for complaints of back pain since that time.  In November 2003, the Veteran reported taking medications and undergoing therapy with exercises and modalities with some increase in range of motion.  A March 2006 lumbosacral spine X-Ray revealed old L2 vertebral body compression fracture and mild diffuse lumbar spondylosis.  A November 2008 lumbosacral spine X-Ray showed stable L2 compression fracture and stable mild degenerative changes of the lumbar spine.  A March 2010 lumbosacral spine X-Ray showed no significant change since the November 2008 X-Ray.  The Veteran was seen at an emergency room in May 2014 for hematuria.  On physical examination, the Veteran's back was nontender and had a normal range of motion.  In December 2014, the Veteran had current pain that was minimal or well controlled with medication.  The medical treatment records do not include range-of-motion testing results for the low back.  They also do not indicate that the Veteran has had ankylosis of any portion of the spine or incapacitating episodes due to IVDS, as defined in the regulations, at any time during the rating period.

The Veteran was provided a VA examination in March 2006.  At the examination, the Veteran rated his back pain at three out of ten and reported that the pain increases to eight out of ten on almost a daily basis.  To deal with the pain, he gets off his feet and takes medications.  He reported inability to stand more than two minutes at a time, and reported he could walk approximately one-half hour before needing to rest.  Upon examination, the Veteran was able to walk on his toes and heels without difficulty.  He had reasonable balance.  Straight leg testing was normal.  He had palpable tenderness over the L2 vertebrae at the site of his previous fracture.  The Veteran had flexion of 70 percent and extension of 25 percent of the spine.  He had lateral bending to the right and left of 30 percent and lateral torque to the left and right of 30 percent.  Repetitive use testing revealed that the Veteran completed approximately four repetitions while maintaining his range of motion, but then refused to continue.  The Veteran had mild paravertebral muscle spasm on inspection.

The Veteran was provided another VA examination in November 2008.  The Veteran reported back pain, for which he was receiving ongoing treatment.  The November 2008 VA examiner reviewed the record and diagnosed the Veteran with post compression fracture of the L2 vertebra with degenerative changes of the L1, L2, and L3 interspaces; pars defects; and spondylolisthesis.  The examination did not include range-of-motion testing.

The Veteran was provided a further VA spine examination in May 2010.  The Veteran reported weakness, spasm, and pain mainly on the right side that is exacerbated by lifting, carrying, and twisting.  The Veteran reported increased symptoms in cold weather.  He further reported that he occasionally limps, but can walk one to three miles.  Upon examination, the Veteran had bilateral spasm and tenderness.  He did not have atrophy, guarding, pain with motion, or weakness.  He had five out of five muscle strength throughout.   Range-of-motion testing for the spine conducted in July 2010 revealed flexion from 0 to 35 degrees, left lateral flexion from 0 to 15 degrees, left lateral rotation from 0 to 15 degrees, extension from 0 to 18 degrees, right lateral flexion from 0 to 13 degrees, and right lateral rotation from 0 to 15 degrees.  There was objective evidence of pain; however, after three repetitions of range of motion testing, there were no additional limitations to range of motion.

The Veteran was provided a VA general medical examination in May 2013.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran did not report that flare-ups impact the function of the thoracolumbar spine.  He indicated that he was currently painting the ceiling of his house himself, and that he could walk 150 yards before his legs cramp up.  He reported that his back bothers him all the time.  Upon examination, the Veteran had flexion to 70 degrees with objective evidence of painful motion at 70 degrees.  He had extension to 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater.  He had right lateral flexion to 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater.  He had left lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees.  He had right lateral rotation to 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater.  He had left lateral rotation to 25 degrees with objective evidence of painful motion at 25 degrees.  Following repetitive use testing, the Veteran had flexion to 70 degrees, extension to 30 degrees or greater, right lateral flexion to 30 degrees or greater, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 25 degrees.  The examiner noted that the Veteran had functional loss of less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpitation, guarding, or muscle spasm.  He had five out of five muscle strength on all strength tests.  Straight leg testing was negative bilaterally.  He had no signs of radiculopathy or any other neurologic abnormality.  The examiner indicated that the Veteran does not have IVDS of the thoracolumbar spine.  The examiner opined that the Veteran's service-connected low back disability does not impact physical and sedentary employment.  As a rationale for the opinion, the examiner noted that the Veteran can flex the lumbar spine to 70 degrees; there is no deformity or tenderness of the lumbar spine; there are no clinical signs or symptoms of radiculopathy; and the Veteran has five out of five strength in the lower extremities.

The Veteran's representative submitted a letter from Richard A. Hiler, D.C., dated in April 2014, that discusses the Veteran's service-connected low back disability.  In the letter, Dr. Hiler indicates that he examined the Veteran, and found the Veteran to have lumbar range of motion that was severely decreased due to pain, weakness, and spasm.  Specifically, left lateral flexion caused pain at 10 degrees, right lateral flexion caused contralateral pain at 5 degrees, extension was limited to less than 5 degrees, and on flexion the Veteran became weak and needed to support his body on his knees to get back up straight.  The Veteran reported that standing for prolonged periods increases his low back pain.  Dr. Hiler opined that the Veteran would be unable to do any lifting or bending during employment, that he would be restricted in his sitting.  According to Dr. Hiler, the Veteran would be unable to sit or stand for even short periods.

The Veteran's Representative submitted another letter from Dr. Hiler, dated in October 2015, that provides further information and opinions.  In the October 2015 letter, Dr. Hiler noted that the Veteran had flexion to 15 degrees during his examination of the Veteran in 2014, and that the showed 75 percent functional loss in flexion, 80 percent functional loss in extension, 60 percent functional loss in left flexion, and 60 percent functional loss in right flexion.  Dr. Hiler acknowledged the May 2013 VA examiner's finding that the Veteran's service-connected low back disability produces no functional loss, deformity, or tenderness, but found such conclusions to be inconsistent with his own examination of the Veteran.  Dr. Hiler again opined that the Veteran is not employable due, in part, to the lumbar spine disability.

Based on a careful review of the record, to include the evidence summarized above, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 40 percent for the service-connected low back disability at any time during the rating period under the rating criteria in effect prior to September 26, 2003, or the rating criteria in effect therefrom.

Initially, the Board notes that there is no medical evidence that the Veteran has IVDS or that he has experienced incapacitating episodes due to IVDS, as defined in the regulations, at any time during the rating period.  The Veteran has not argued that he has IVDS or that he has experienced incapacitating episodes due to IVDS.  Moreover, the May 2013 VA examiner reviewed the record and determined that there is no indication that the Veteran has IVDS.  As such, the record does not show that the Veteran is entitled to a disability rating in excess of 40 percent for the service-connected low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the rating period.  See 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2015).

With regard to the other rating criteria in effect prior to September 26, 2003, the Veteran is in receipt of the highest schedular rating under 38 C.F.R. § 4.71a, DC 5292 (2003).  For the Veteran to be entitled to a higher initial rating under 38 C.F.R. § 4.71a, DC 5286, the record would have to show that the Veteran has complete ankylosis at a favorable or unfavorable angle.  For the Veteran to be entitled to a higher initial rating under 38 C.F.R. § 4.71a, DC 5289, the record would have to show that the Veteran has favorable or unfavorable ankylosis of the lumbar spine.  However, the record is absent for evidence that the Veteran has demonstrated or been diagnosed with ankylosis of any portion of the spine.  Therefore, the record does not show that the Veteran is entitled to a disability rating in excess of 40 percent for the service-connected low back disability under 38 C.F.R. § 4.71a, DCs 5286 and 5289 (2003) at any time during the rating period.

With regard to the rating criteria in effect from September 26, 2003, for the Veteran to be entitled to a higher initial rating under the General Rating Formula, the record would have to show favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  However, the record is absent for evidence that the Veteran has been diagnosed with ankylosis of any portion of the spine.  Therefore, the record does not show that the Veteran is entitled to a disability rating in excess of 40 percent for the service-connected low back disability under 38 C.F.R. § 4.71a, DCs 5235-5243 (2015) at any time during the rating period.

The record does show that the Veteran has limited range of motion.  At the May 2013 VA examination, the Veteran had forward flexion to 70 degrees.  At his examination with Dr. Hiler, he had flexion to only 15 degrees.  Under 38 C.F.R. § 4.71a, DC 5292 (2003), a maximum 40 percent rating is assigned for severe limitation of motion of the lumbar spine.  Under 38 C.F.R. § 4.71a, DC 5239 (2015), a 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  Limitation of flexion to 15 degrees is considered severe limitation of motion and is less than 30 degrees.  Thus, the most limited range-of-motion measurements of record-15 degrees of flexion, as measured at Dr Hiler's examination-are consistent with a rating of 40 percent under either the previous criteria or under the revised, present criteria.

The Board notes that the criteria set forth in DeLuca were addressed by the VA examiners.  The VA examiners found that, following repeated-use testing, the Veteran did not have additional functional loss due to pain, fatigability, incoordination, pain on movement, or weakness.  Thus, although the Veteran experiences pain with motion and weakness, such symptoms, even when considered in relation to repeated use over time, are not of such a degree that the Veteran's level of disability more nearly approximates the criteria for a higher disability rating.  See DeLuca, 8 Vet. App. 202.  His symptoms have also not caused incapacitating episodes, as defined in the regulations.  The Board finds that the Veteran's complaints of pain and weakness do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected low back disability.  See Mitchell, 25 Vet. App. 32.

The Board therefore finds that the criteria for an initial disability rating in excess of 40 percent for low back spondylosis and spondylolisthesis have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected low back disability pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran has reported symptoms related to his service-connected low back disability of pain, weakness, and limited motion.  A comparison between the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the relevant rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran has indicated that the disability affects his ability to sit, stand, walk, and perform other work and work-like tasks, to include certain activities of daily living.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and, as stated above, are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider, 11 Vet. App. 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 40 percent for a low back disability, currently diagnosed as spondylosis and spondylolisthesis, is denied.


REMAND

The Board finds that the matters remaining on appeal must be remanded for further development before a decision may be made on the merits.

In relation to his claim for entitlement to initial disability ratings in excess of 10 percent for left shoulder degenerative joint disease and in excess of 20 percent for left shoulder impingement, the Veteran was most recently provided a VA examination in May 2013.  In his April 2014 letter, Dr. Hiler indicates that the Veteran is unable to raise his left arm into flexion or abduction without assistance from his other arm due to pain, that he is unable to support any weight in his left hand with his arm held in front of him, and that his left upper extremity muscle strength is rated three out of five.  In his October 2015 letter, Dr. Hiler indicated that, upon examination of the Veteran's left shoulder in 2014, the Veteran had abduction to 30 degrees with pain, forward flexion to 60 degrees with pain, extension to 24 degrees with pain, internal ration to 58 degrees with pain, and external rotation to 18 degrees with pain.  The Board finds that the Dr. Hiler's examination results indicate that the Veteran's service-connected left shoulder disabilities may have worsened since the May 2013 VA examination.  However, Dr. Hiler's reports do not include all information necessary to rate the Veteran's service-connected left shoulder disabilities.  Specifically, they do not indicate whether the range-of-motion measurements provided describe the Veteran's actual functional loss due to pain or whether they merely describe where the Veteran exhibited pain.  The Board notes that painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  See Mitchell, 25 Vet. App. at 43.  The letters also do not indicate whether the Veteran is likely to experience additional functional loss upon repetitive use over time.  In light of the evidence, a new VA examination is required so that the current severity of the Veteran's service-connected left shoulder disabilities may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

As to the issue of entitlement to a TDIU, the Board finds that the outcome of the Veteran's increased rating claims that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating claims must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Furthermore, the Board notes that the record includes a Form SSA-831, Disability Determination and Transmittal, dated in September 2004.  The Form SSA-831 indicates that the Veteran was found disabled for SSA purposes as of January 11, 2004, based on a primary diagnosis of residuals of burst L2 fracture and a secondary diagnosis of degenerative disc disease.  The Form SSA-831 also indicates that the Veteran was found disabled in a SSA administrative law judge decision dated August 24, 2004.  The SSA records currently associated with the letter do not include the August 24, 2004 SSA administrative law judge decision.  The Board finds that that decision would provide additional information as to the reasons and bases for the finding that the Veteran is under a disability for SSA purposes.  As such, on remand, efforts should be made to obtain the August 24, 2004 SSA administrative law judge decision.

The Board further observes that the Veteran currently does not meet the percentage requirements for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  However, a TDIU may also be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA to request a complete copy of the August 24, 2004 administrative law judge decision referenced in the September 2004 Form SSA-831, Disability Determination and Transmittal, and all medical records considered in conjunction with that determination.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left shoulder disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner. The examiner should report all manifestations related to those service-connected disabilities, to include any limitation in range of motion.  The record and a copy of this Remand must be made available to the examiner.

The examiner should note whether, upon repetitive motion of the left shoulder, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left shoulder disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner must specifically address the Veteran's reports of flare-ups in symptomatology in the record and upon examination.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups, if feasible.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

The examiner should comment on the effect that the Veteran's service-connected left shoulder disabilities have on his ability to work.  For example, the examiner should opine as to the extent to which the disabilities affect the Veteran's ability to lift, carry, push, pull, reach, and perform other exertional and nonexertional functions typical of work.

The examiner must note that the record was reviewed. The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher initial ratings may be granted for the Veteran's service-connected left shoulder disabilities.  Then, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


